Citation Nr: 0801758	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO. 05-34 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to April 
1980 and from February 1981 to February 1984.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has PTSD as the result of 
stressful incident which took place in April 1982, while he 
was visiting his brother. He states that his brother's 
apartment was raided by the police and that he and his 
brother were arrested. He acknowledges that the charges 
against him were dropped but that he found the experience 
stressful to the point that it continues to be associated 
with multiple symptoms, including intrusive thoughts, anger, 
anxiousness, sleep disturbance and startle response. 
Therefore, he maintains that service connection for PTSD is 
warranted.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred. 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f); See 
Cohen v. Brown, 10 Vet. App. 128 (1997). 

An extract from the arrest record of the veteran's brother 
shows that in April 1982, the veteran was present when 
members of the Narcotics Branch of the Washington D.C. 
Metropolitan Police Department executed a search warrant at 
his brother's apartment and seized quantities of cocaine and 
marijuana, as well as narcotic paraphernalia.

The veteran's brother and sister report that they witnessed 
the veteran's arrest and that the veteran had to post bail.

In his claim for service connection for PTSD, received in 
April 2004, the veteran reported that since December 2003, he 
had been treated for PTSD by J. C. L., M.D.

In December 2003, following an evaluation by John C. 
Lindgren, M.D. the veteran was found to have severe PTSD. 
Although the veteran reported chronic PTSD symptoms since 
service, and Dr. Lindgren  characterized the PTSD as chronic 
in nature, there is no evidence on file to corroborate the 
veteran's continuing symptomatology after service. Moreover, 
Dr. Lindgren reported that the veteran's PTSD severely 
compromised his ability to sustain social and work 
relationships and that the veteran was, therefore, 
permanently and totally disabled. In arriving at that 
conclusion, Dr. L. noted that the veteran had worked for the 
United States Postal Service for 15 years. 

Dr. L. prescribed medication and stated that the veteran 
would return in six weeks for a routine medication check. 
Despite that notation, Dr. L.'s clinical records have not 
been requested for association with the claims folder.

To date, the veteran has not been examined by VA to determine 
the nature and extent of any psychiatric disability found to 
be present.

In considering this appeal, the Board notes that VA has a 
statutory duty to advise a veteran of the information and 
evidence not of record that is necessary to substantiate his 
claim. 38 U.S.C.A. § 5103, 5103A (West 2002 and Supp. 2006); 
38 CFR § 3.159(b)(1) (2007). That duty applies to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability. Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 
To date, the veteran has not been informed of the method by 
which VA determines the degree of disability and the 
effective date should service connection for PTSD be granted. 

In light of the foregoing, further develop of the record is 
warranted prior to further consideration by the Board. 
Accordingly, the case is REMANDED for the following actions:

1. Review the claims file and ensure that 
all notification and development action 
have been completed. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. In particular, 
inform the veteran of the method by which 
VA determines the degree of disability 
and the effective date should service 
connection for PTSD be granted. 
Dingess/Hartman.

2. The RO/AMC will obtain relevant 
records as follows:

a. Request that the veteran provide 
the name(s) and address(es) of all 
health care providers and facilities  
who have treated him since service 
for PTSD. The records of such 
treatment must be requested directly 
from the health care providers who 
treated the veteran for PTSD, 
including, but not limited to J. C. 
L., M.D. The RO must also request 
the veteran's treatment records 
directly from the facilities where 
he was treated. 

Such records should include, but are not 
limited to, daily clinical records, 
hospital discharge summaries, 
consultation reports, laboratory records, 
doctor's notes, nurse's notes, and 
prescription records. Also request that 
the veteran provide any such records he 
may have in his possession. 

A failure to respond or a negative 
response to any request must be noted in 
writing and associated with the claims 
folder.

If the requested records are held by a 
department or agency of the Federal 
government, (to include those generated 
as a result of the veteran's employment 
with the U.S. Postal Service), efforts to 
obtain such records must continue until 
it is determined that they do not exist 
or that further attempts to obtain them 
would be futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If the requested records are unavailable 
and are held by a health care provider or 
facility not associated with the Federal 
government unavailable, notify the 
veteran in accordance with the provisions 
of 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

3. Request that the veteran provide a 
history of his employment since service, 
including, but not limited to, the name 
and address of each employer, as well as 
the dates of each period of employment. 
Specifically, request that the veteran 
provide such information with respect to 
his employment with United States Postal 
Service. 

For any period that the veteran was self-
employed, request that he identify the 
people who hired him, including, but not 
limited to, clients and any contractors 
or sub-contractors for whom he worked. 

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder. 

4. When the actions in part 3 have been 
completed, contact each employer/former 
employer and request copies of the 
veteran's employment records, including, 
but not limited to, employment 
applications, medical records and the 
reports of any pre-employment 
examinations; job descriptions; reports 
of job training; reports of duty 
limitations or job changes and the 
reasons for such limitations or changes; 
reports of workman's compensation claims 
or claims for other disability benefits; 
reports of vocational rehabilitation or 
job retraining; counseling statements; 
customer/client letters; reports of union 
involvement; and reports of termination 
and any associated severance pay. 

If the employer/former employers do not 
have such documents, request that the 
employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns. 

For any period that the veteran was self-
employed, request a letter containing 
such information from the people who 
hired him, including, but not limited to, 
clients and any contractors or sub-
contractors for whom he worked. 

Also request that the veteran provide any 
such information in his possession.

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder. 

Efforts to obtain records of the 
veteran's employment with any Federal 
agency must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If records of the veteran's employment 
with an employer unaffiliated with the 
Federal government are unavailable, 
notify the veteran of that fact in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

5. When the actions in parts 1, 2, 3, and 
4 have been completed, schedule the 
veteran for a psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability found to be 
present. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.

If psychiatric disability or disabilities 
is diagnosed, the examiner must identify 
and explain the elements supporting each 
diagnosis, as well as the duration of 
that disability/disabilities. 

If PTSD is diagnosed, the examiner must 
explain the medical bases for the 
diagnosis, specifically with reference to 
the criteria in the DSM-IV , and respond 
to the inquiry as to whether or not there 
is a link between that disability and the 
claimed inservice stressor. The examiner 
must state the medical basis or bases for 
this opinion. If the examiner is unable 
to report such a link without resort to 
speculation, he or she should so state. 

6. When the actions requested in parts 1, 
2, 3, 4, and 5 have been completed, 
undertake any other necessary 
development, if deemed by the RO/AMC to 
be appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for PTSD. 

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matter 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



